Citation Nr: 1608582	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran appellant had active service from July 1998 to September 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which in part denied the appellant's claims of entitlement to service connection for disorders of the lumbar spine and the left hip.

In August 2010 a videoconference hearing was held between the above RO and the Board in Washington D.C. before a Veterans Law Judge who has since left the Board.  A transcript of that hearing has been associated with the claims file.  In August 2013, the Veteran was sent a letter notifying him that the Veterans Law Judge who held the August 2010 hearing was no longer employed by the Board and he was provided the opportunity to request another hearing.  He was notified that if he did not respond within 30 days the Board would assume that he does not desire an additional hearing and would proceed with adjudication of the issues.  The Veteran has not responded to this letter.  Thus, the Board will move on to deciding the claim based upon the evidence of record without additional hearing testimony.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the claims in October 2013 to obtain medical opinions clarifying whether the Veteran has current low back and/or left hip disability, and if so, whether such disability is related to his period of service or a service-connected disability.

In regard to the claimed left hip disorder, the Board noted that a June 2011 VA examiner has stated that the Veteran did not have complaints or findings of left hip disability.  However, the report of a June 2011 VA x-ray noted minimal degenerative changes of the hips.  Thus, clarification was sought as to whether this represented the presence of arthritis or other joint disease.

In a November 2013 addendum, the June 2011 examiner stated that the Veteran had a right hip condition, not a left hip condition, because "[the Veteran] says/hurts/has ROM [(range of motion)] loss in the right,"and provided no diagnosis or opinion as to a left hip condition.  Another opinion was obtained in March 2014, in which the examiner stated that while the Veteran complained of right hip pain, the opinion was requested for the left hip citing positive x-ray in 2011, which was "not explainable to him."  No diagnosis of arthritis was not made because the left hip had "slight cart loss" but no positive physical findings.

With regard to the low back disorder, it appears that the November 2013 examiner diagnosed degenerative disc disease (DDD)/degenerative joint disease (DJD) mechanical back dysfunction (with minimal X-ray findings) but opined that the low back disability is more likely due to aging, genetics, and/or other factors than the motor vehicle accident (MVA) in service or any other service-related causations.  Accordingly, the examiner concluded that the service neither caused nor aggravated the current right hip and low back condition.  In the March 2014 addendum, the examiner further stated that arthritis would have developed within a short period of time, and not "half a decade later" after the MVA in 1999.  The examiner also provided an opinion that there was no relationship between the Veteran's service-connected conditions of spleen, pubis fracture, or toe nails, and the Veteran's appealed conditions.  No further explanations were given for these opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board finds that the VA medical opinion of record continues to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate); see also Stegall v. West, 11 Vet.App. 268, 271 (1998).  Consequently, a new examination is necessary in this case to address the nature and etiology of the Veteran's low back and left hip disabilities.

It is unfortunate the VA examiner merely recites the record and provides no clarification as to the presence of any left hip disability.  The VA examiner only addresses the Veteran's right hip, an issue not on appeal, because the Veteran complained of right hip pain, but it is not clear why the positive left hip x-ray in 2011 is "not explainable to him."  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (The RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.).

Furthermore, the examiner did not provide any explanations for the opinion that there was no secondary relationship between the Veteran's service-connected conditions of spleen, pubis fracture, or right great toe nail, and the claimed low back/left hip conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Given the deficiencies in the June 2011 VA examination report along with its November 2013 and March 2014 addendum opinions, the Board must remand this case for a new VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Healthcare System in Boise, Idaho, and any associated outpatient clinics dated from September 2011 to the present. All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an orthopedic VA examination with an appropriate examiner other than the June 2011 VA examiner to determine the current nature and etiology of the low back and left hip disabilities.  After considering the results of the x ray reports for the left hip and lumbar spine, including in June 2011, indicate whether the Veteran exhibits chronic left hip and/or lumbar spine disability.

If so, for any disability present is there a 50 percent probability or greater that it had its clinical onset during his military service or is it otherwise related to active duty?  The examiner must discuss the clinical significance of the Veteran's treatment for a fractured pelvis and lacerated spleen in service and particularly in relation to his current left hip and lumbar spine complaints, and all radiographic/imaging results.  Additionally the examiner should address any complaints pertaining to the lumbar spine in the service treatment records up to September 2006.  

If arthritis is diagnosed for any claimed disorder remaining on appeal, state whether its onset was within one year of the Veteran's separation from service in September 2006.  

If the onset of any chronic left hip and/or lumbar spine disability was not during the Veteran's active service, is there a 50 percent probability or greater that it was caused or aggravated by any or all of his service-connected disabilities (status post spleen laceration, residuals of a left pubic ramus fracture, and ingrown right toenail)?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation by service-connected disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examining physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed thoracolumbar spine and left hip disorders.  See Jones v Shinseki, 23 Vet App 382 (2010).

3.  Thereafter consider all of the evidence of record and re-adjudicate the appellant's claims.  Ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

